Citation Nr: 1102163	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for radiculopathy, right 
gluteus, claimed as sciatica, right hip, to include as secondary 
to service-connected degenerative joint disease (DJD), lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1946 to August 
1947 and from July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for sciatica, right hip.

The Veteran was scheduled to appear before the Board at the RO in 
St. Petersburg, Florida, on November 18, 2010.  However, by a 
written statement submitted by the Veteran, received by the RO on 
November 2, 2010, he cancelled his appearance.  As such, the 
Veteran's request for a hearing is deemed withdrawn.  See 38 
C.F.R.    § 20.703 (2010). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's 
radiculopathy, right gluteus, is aggravated by his service-
connected DJD, lumbar spine.


CONCLUSION OF LAW

Radiculopathy, right gluteus, is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R.    § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Veteran asserts entitlement to service connection for 
radiculopathy, right gluteus, claimed as sciatica, on the basis 
that such is related to his service-connected right hip 
heterotrophic ossification.  While the Veteran has not sought 
entitlement to service connection for his radiculopathy, right 
gluteus, on the basis that such is related to his service-
connected DJD, lumbar spine, the Board finds herein that service 
connection may be granted on such a basis.  

The evidence of record reflects a current diagnosis of 
radiculopathy related to the right hip.  On VA examination in 
March 2009, the Veteran was diagnosed with radiculopathy, right 
gluteus.  The Board notes here that while the Veteran filed his 
April 2008 claim of entitlement to service connection for 
sciatica, right hip, there is no evidence of a clinical diagnosis 
of the same.  The Veteran reported right hip sciatica at the time 
of an April 2008 podiatric appointment; however, the podiatrist 
did not diagnose the Veteran with the same.  The record also 
shows that the Veteran is service-connected for DJD, spine. 

Therefore, the remaining issue is whether the Veteran's 
radiculopathy, right gluteus, is secondary to, i.e., was caused 
or aggravated by, a service-connected disability, specifically, 
DJD, lumbar spine.

In this regard, the Board notes that VA treatment records dated 
in March 2008 indicate that the Veteran complained of 
musculoskeletal pain, specifically in the sciatic notch area.  
The treating professional noted no arthritis, no change in the 
right hip since the last x-ray examination, and no right hip 
joint problems.  The treating professional noted chronic low back 
pain, radiating to the right leg.  

On VA examination for peripheral nerves in March 2009, the 
Veteran complained of acute right hip pain, as of February 2008.  
The Veteran reported that while his VA treating professional 
noted pain radiating to the right leg, such pain was actually 
stabbing, sharp, pain in the right buttock.  Subsequent to 
physical and x-ray examination, the examiner diagnosed the 
Veteran with radiculopathy, right gluteus, with nerve 
dysfunction, and without paralysis, neuritis, and neuralgia.  The 
examiner noted that there was no clinical evidence of sciatica, 
and opined that the Veteran's radiculopathy, right gluteus, is 
less likely than not related to his service-connected right hip 
heterotrophic ossification.  The examiner, however, reported that 
the Veteran's pain originated from his degenerative disc disease 
of the lumbar spine, as found on x-ray examination.  

Based on the foregoing, the Board finds that the Veteran has a 
current disability, radiculopathy, right gluteus, and that the 
probative evidence of record indicates that such was either 
proximately caused or aggravated by a service-connected 
disability, DJD, lumbar spine.  Giving the Veteran the benefit of 
the doubt, as is required by law, the Board concludes that 
service connection for radiculopathy, right gluteus, on a 
secondary basis is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for radiculopathy, right gluteus, claimed as 
sciatica, right hip, to include as secondary to service-connected 
degenerative joint disease DJD, lumbar spine, is granted, subject 
to the laws and regulations governing monetary awards.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


